Citation Nr: 0618420	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  99-01 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include delusional disorder and major depression 
with psychotic features.

2.  Entitlement to an increased rating for residuals of a 
crush injury to the right index finger, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to June 1985.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1998 rating decision of the Regional Office (RO) 
that denied the veteran's claim for service connection for 
carpal tunnel syndrome of the right hand and an increased 
rating for residuals of a crush injury to the right index 
finger.  The veteran perfected a timely appeal of this 
determination to the Board.

In August 2000, the Board denied the veteran's claim of 
entitlement to service connection for carpel tunnel syndrome 
and remanded the veteran's right index finger claim for 
further adjudication.  

In January 2003, the RO denied the veteran's claim of service 
connection for delusional disorder; major depression with 
psychotic features.  The veteran perfected a timely appeal of 
this determination to the Board.

In March 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

In March 2005, the Board remanded this case for additional 
development and adjudication.  This having been completed, 
the matter is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

When this claim was previously before the Board in March 
2005, the matter was remanded for further development.  With 
respect to the issue of entitlement to an increased rating 
for residuals of a crush injury to the right index finger, 
the RO was instructed to send the veteran and his 
representative, if any, a letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter was to explain, what, if 
any, information and (medical and lay) evidence not 
previously provided to VA is necessary to substantiate the 
veteran's claim for an increased rating.  The letter was also 
to indicate which portion of the evidence, if any, is to be 
provided by the veteran and which portion, if any, VA will 
attempt to obtain on his behalf, and also request that the 
veteran provide any evidence in his possession that pertains 
to the claim.  The record does not indicate, however, that 
the RO sent the veteran the required VCAA notice as outlined 
above.  

In addition, the March 2005 remand also instructed the RO to 
contact the veteran and request that he identify all VA and 
non-VA health care providers, other than those already 
associated with the claims file, that have treated him since 
service for psychiatric problems.  The RO was also requested 
to associate with the veteran's file records of the veteran's 
treatment at the San Diego, California, VA Medical Center, 
dated from January 2002 to the present.  Again, the record 
does not indicate that the RO complied with these 
instructions and requested these records.  

In light of the foregoing, the Board reluctantly concludes 
that this matter must be remanded for compliance with the 
Board's March 2005 remand instructions.  As the Court has 
stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish an 
increased rating, a disability rating or effective date for 
the disability on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issue of 
entitlement to an increased rating for 
residuals of a crush injury to the right 
index finger, the RO should send the 
veteran and his representative, if any, a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim for an increased rating.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the appellant 
and request that he identify all VA and 
non-VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for psychiatric problems.  This should 
specifically include any records of the 
appellant's treatment at the San Diego, 
California, VA Medical Center, dated from 
January 2002 to the present.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



